UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 09-7379


DARRYL HARROD,

                   Plaintiff – Appellant,

             v.

DAN BAUMGARDNER; DEBBIE CESSNA; R. EICHELBURGER;             H.   R.
MICHAEL, Officer; ALLISON NARDI, Nurse,

                   Defendants – Appellees,

             and

OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA

                   Party-in-Interest.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:08-cv-03299-DKC)


Submitted:    October 15, 2009               Decided:   October 22, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryl Harrod, Appellant Pro Se. Philip Melton Andrews, Katrina
J. Dennis, KRAMON & GRAHAM, PA, Baltimore, Maryland; Glenn
William Bell, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darryl     Harrod    appeals       the    district    court’s      order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                         We

have     reviewed    the   record      and     find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      Harrod v. Baumgardner, No. 8:08-cv-03299-DKC (D. Md.

filed July 14, 2009, entered July 15, 2009).                    We dispense with

oral     argument    because    the    facts    and    legal     contentions    are

adequately    presented    in    the    materials      before     the   court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                         2